IN THE COURT OF CRIMINAL APPEALS
OF TEXAS



NO. WR-72,593-01


EX PARTE MARIEL NUNEZ GONZALES, Applicant




ON APPLICATION FOR A WRIT OF HABEAS CORPUS
CAUSE NO. 01-CR-538-B
IN THE 138TH JUDICIAL  DISTRICT COURT 
FROM CAMERON COUNTY


 Per curiam.

O R D E R


	Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the
clerk of the trial court transmitted to this Court these applications for writs of habeas corpus.  Ex
parte Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967).  Applicant was convicted of aggravated
assault with a deadly weapon and sentenced to ten years' imprisonment. 
	The trial court made findings of fact and conclusions of law and recommended that relief be
denied.
	After a review of the record, we adopt the trial court's findings and conclusions, except for
conclusion of law #4.  Based on the trial court's findings and conclusions and our own review, we
deny relief.
Filed:   September 30, 2009
Do not publish